UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1148



MAUREEN BRYANT,

                  Plaintiff - Appellant,

          v.


WASHINGTON MUTUAL BANK; HOWARD BIERMAN; BIERMAN, GEESING &
WARD, LLC,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:07-cv-00015-nkm)


Submitted:   June 19, 2008                  Decided:   June 23, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maureen Bryant, Appellant Pro Se. John Joseph Robertson, LONG &
NEYHART, P.C., Blacksburg, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Maureen     Bryant    appeals    the   district   court’s   order

dismissing her civil action for breach of contract, intentional

infliction    of    emotional    distress,     and   conspiracy   regarding

foreclosure proceedings.        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the   district     court.   Bryant   v.     Washington   Mutual   Bank,   No.

6:07-cv-00015-nkm (W.D. Va. Dec. 19, 2007).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                   AFFIRMED




                                    - 2 -